Exhibit 10.2
AMENDMENT NO. 6
TO CONSULTING AGREEMENT
     This AMENDMENT NO. 6 to the Consulting Agreement between the parties is
entered into by and between Michael Baker Corporation, a Pennsylvania
Corporation (the “Corporation”) and Richard L. Shaw, an individual (the
“Executive”), effective April 26, 2009.
     WHEREAS, the Corporation and the Executive entered into the Consulting
Agreement, effective April 25, 2001, a true and correct copy of which (along
with all amendments thereto) is attached hereto as Exhibit A, as last amended by
Amendment No. 5 to the Consulting Agreement, effective April 26, 2008; and
     WHEREAS, the Consulting Agreement was separately and previously revised
(the “409A Revisions”) solely to effect documentary compliance with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”), which 409A
Revisions reflected the Corporation’s and the Executive’s intent that the
Executive would continue to provide a bona fide level of services during the
consulting term in excess of 20 percent of the average level of bona fide
services over the immediately preceding 36 month period of employment with the
Corporation and determination that the Executive remain employed and not incur a
separation from service during the consulting term; and
     WHEREAS, the Corporation and the Executive now desire to extend the term of
the Consulting Agreement upon the same terms and conditions for an additional
one (1) year period until April 26, 2010, and the Corporation and the Executive
desire to take this opportunity to restate and consolidate the 409A Revisions
with this one document for ease of future reference and use;
     NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, incorporating the foregoing WHEREAS
clauses and intending to be legally bound hereby, THE PARTIES AGREE AS FOLLOWS:

1.   The term of the Consulting Agreement effective April 25, 2001 between the
parties as amended by Amendment No. 1 effective April 26, 2003, Amendment No. 2
effective April 26, 2005, Amendment No. 3 effective April 26, 2006, Amendment
No. 4 effective April 26, 2007, and Amendment No. 5 effective April 26 2008,
shall be, and the same hereby is, extended for an additional one (1) year period
from April 26, 2009 until April 26, 2010 upon the same terms and conditions.    
  The term “expiration of the Consulting Term”, when used in the context of a
condition to, or timing of, payment hereunder shall be interpreted to mean a
“separation from service” as that term is used in Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).   2.   The following paragraph
was added to the end of Section 2 of the Consulting Agreement by the 409A
Revisions:

“Payment of compensation for services will be made on a monthly basis on
regularly scheduled payroll dates in accordance with the Corporation’s standard
practices.”

 



--------------------------------------------------------------------------------



 



3.   The following paragraph was added to the end of Section 3(b) of the
Consulting Agreement by the 409A Revisions:

“The payment, provision or reimbursement of life insurance premiums becoming due
in each of the Executive’s taxable years shall be made in accordance with the
generally applicable policies and procedures of the Corporation. Payment or
reimbursement of such costs shall be made in due course in accordance with the
Corporation’s standard practices, and all reimbursement payments with respect to
reimbursement obligations incurred within a particular year shall be made no
later than the end of the Executive’s taxable year following the taxable year in
which the reimbursement obligation was incurred.”

4.   Section 3(c) of the Consulting Agreement was amended and restated in its
entirety as follows by the 409A Revisions:

“Supplemental Retirement Benefit. Commencing at the expiration of the Consulting
Term and for the remainder of the life of the Executive or his spouse, whichever
shall be longer, the Corporation will become obligated to pay the Executive or
his spouse $5,000.00 per month as an additional retirement benefit.
Any Supplemental Retirement Benefit amount payable under the Consulting
Agreement, shall commence payment within 30 days following the Executive’s
separation from service, provided further that the Executive shall not be
provided any election with respect to the taxable year of payment.”

5.   The following paragraph was added as Section 3(d) of the Consulting
Agreement by the 409A Revisions:

“If any taxable benefits are provided to the Executive under Sections 3(a) or
(b) of the Consulting Agreement, the amount shall be provided or paid on
regularly scheduled payroll dates and in accordance with the Corporation’s
standard practices, and in all events within 21/2 months following the year in
which the Executive has a vested right to such benefits or amounts.”

6.   The following paragraph was added to the end of Section 4(a) of the
Consulting Agreement by the 409A Revisions:

“Any amounts payable under the Consulting Agreement by reason of death shall be
paid or commence, as the case may be, within 30 days following the date of the
Executive’s death.”

7.   The following paragraph was added to the end of Section 4(b) of the
Consulting Agreement by the 409A Revisions:

“‘Disability’ under the Consulting Agreement shall be interpreted consistent
with the definition of ‘Disabled’ under Section 409A of the Code, and any
amounts payable under the Consulting Agreement by

-2-



--------------------------------------------------------------------------------



 



reason of Disability shall be paid or commence, as the case may be, within
30 days following the date of the Executive’s Disability.”

8.   The following paragraph was added to the end of Section 5 of the Consulting
Agreement by the 409A Revisions:

“Notwithstanding anything in the Consulting Agreement to the contrary, “Material
Event” shall mean a change in ownership or effective control of the Corporation
or a change in the ownership of a substantial portion of the assets of the
Corporation under Section 409A of the Code.”

9.   The following paragraph was added to the end of Section 6 of the Consulting
Agreement by the 409A Revisions:

“Compensation payable for the remainder of the Consulting Term shall be payable
in a lump sum within 30 days following the Executive’s separation from service
following a Material Event. Payment of any Supplemental Retirement Benefit
amounts shall commence at the time specified above and in the monthly form
specified in the Consulting Agreement.”

10.   The following paragraph was added to the end of Section 7 of the
Consulting Agreement by the 409A Revisions:

“In the event that the Executive becomes eligible for a taxable expense
reimbursement, any payments or expense reimbursements shall be made on a monthly
basis following the month in which the expense was incurred; provided that
payments or reimbursements shall in all events be made no later than the last
day of the Executive’s taxable year following the year in which the expenses
were incurred. Such payment or reimbursement shall not be subject to liquidation
or exchange for another benefit.”

11.   The following paragraph was added in its entirety as Section 8 of the
Consulting Agreement and all subsequent sections were renumbered by the 409A
Revisions:

“Notwithstanding anything in the Consulting Agreement or the foregoing, if the
Executive is a “specified employee” under Section 409A of the Code upon
separation from service, amounts paid by reason of separation from service may
not be paid until the first day following the six month anniversary of the
Executive’s separation from service except to the extent such amounts are
(i) excepted from coverage under Section 409A, (ii) otherwise not subject to
Section 409A or (iii) otherwise permissible without incurring an additional
tax.”

12.   The following paragraph of the 409A Revisions was added to the end of
renumbered Section 11 of the Consulting Agreement by the 409A Revisions:

“The Consulting Agreement is intended to comply with the requirements of
Section 409A of the Code, including good faith, reasonable statutory
interpretations of Section 409A that are contrary to the terms of the Consulting
Agreement, if any. Consistent with that intent, the Consulting

-3-



--------------------------------------------------------------------------------



 



Agreement shall be interpreted in a manner consistent with Section 409A. In the
event that any provision that is necessary for the Consulting Agreement to
comply with Section 409A is determined by the Corporation to have been omitted,
such omitted provision shall be deemed to be included herein with the
Executive’s consent, and is hereby incorporated as part of the Consulting
Agreement.”
[Signature Page Follows]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, effective April 26, 2009, the parties have executed
this AMENDMENT NO. 6 to the Consulting Agreement extending the term thereof and
reflecting the previous 409A Revisions.

            Attest:   MICHAEL BAKER CORPORATION
(The “Corporation”)
    Marcia S. Wolk   By:       Assistant Secretary     H. James McKnight   
Witness:     Executive Vice President
        Richard L. Shaw       (The “Executive”)
             

[Signature Page to Amendment No. 6]

 



--------------------------------------------------------------------------------



 



Exhibit A
Consulting Agreement and Amendments thereto

 